DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: The prior art of record fails to disclose an upper limit of an operation voltage range of a 1st positive output buffer module is a maximum drive voltage inputted into the driver device, a lower limit of an operation voltage range of a Mth positive output buffer module is a half of the maximum drive voltage, a lower limit value of an operation voltage range of an ith positive output buffer module is equal to an upper limit value of an operation voltage range of an (i+l)th positive output buffer module, wherein M > i>l, and M and i are positive integers;
an upper limit value of an operation voltage range of a 1st negative output buffer module is a half of the maximum drive voltage, a lower limit value of an operation voltage range of a Nth negative output buffer module is zero, a lower limit value of an operation voltage range of a jth negative output buffer module is equal to an upper limit value of an operation voltage range of a (j+l)th negative output buffer module, wherein N > j>l, and N and j are positive integers.
Regarding claims 16 and 17: The prior art of record fails to disclose when a second polarity drive signal is inputted, selecting one of N negative output buffer modules as a targeted the negative output buffer module, wherein the operation voltage range of the targeted the negative output buffer module corresponds to the second polarity drive signal; and buffering the second polarity drive signal by the targeted positive output buffer module;
an upper limit of an operation voltage range of a 1st positive output buffer module is a maximum drive voltage inputted into the driver device, a lower limit of an operation voltage range of a Mth positive output buffer module is a half of the maximum drive voltage, a lower limit value of an operation voltage range of an ith positive output buffer module is equal to an upper limit value of an operation voltage range of an (i+l)th positive output buffer module, wherein M > i>l, and M and i are positive integers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerald Johnson/
Primary Examiner, Art Unit 2627